Citation Nr: 1755914	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-47 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee chondromalacia.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic right ankle strain.

3.  Entitlement to an initial disability rating in excess of 0 percent for service-connected traumatic brain injury (TBI) from January 3, 2007 to May 11, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from September 2002 to January 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In March 2017, the Board remanded the issues on appeal for updated VA treatment records, a request from the Veteran for consent to obtain additional private treatment records, and VA examinations for the service-connected right ankle and right knee disabilities, with subsequent readjudication of the appeal.   In March 2017, updated VA treatment records dated from May 2007 to March 2017 were associated with the record.  In a March 2017 letter, the Veteran was asked to provide additional information and return the enclosed authorization forms for private treatment records, and he did not respond to the letter.  In May 2017, VA examinations for the service-connected right ankle and right knee disabilities were provided.  In consideration thereof, the Board finds that there has been satisfactory completion of the ordered development; therefore, there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

During the course of remand, the Agency of Original Jurisdiction (AOJ) granted a higher initial rating of 10 percent for service-connected chronic right ankle strain for the entire initial rating period from January 3, 2007.  The AOJ also granted a higher initial rating of 10 percent for the service-connected TBI for the period from May 11, 2017, forward.  See July 2017 Decision Review Officer (DRO) decision.     

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected right knee chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial rating period from January 3, 2007, the service-connected right ankle disability was manifested by limitation of dorsiflexion ranging from 5 degrees to 20 degrees, and limitation of plantar flexion ranging from 40 degrees to 45 degrees, which is no more than moderate limitation of ankle motion.

2.  Throughout the initial rating period from January 3, 2007 to May 11, 2017, the service-connected TBI residuals were asymptomatic.  

3.  Throughout the initial rating period from May 11, 2017, the service-connected TBI residuals were manifested by the subjective complaint of mild memory loss such as having difficulty following a conversation, recalling recent conversations, remembering the names of new acquaintances, or finding words, or often misplacing items, attention, concentration or executive functions, but without objective evidence on testing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the service-connected right ankle strain are not met or approximated for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  The criteria for an initial disability rating in excess of 0 percent for the service-connected TBI residuals from January 3, 2007 to May 11, 2012, and in excess of 10 percent thereafter, are not met or approximated for any period.  38  U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8045, DC 9304 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38  U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in December 2007, June 2010, March 2013, and May 2017.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals adjudicated herein.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the examinations.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38  U.S.C. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Right Ankle Disability

For the entire initial rating period (from January 3, 2007), the right ankle disability is rated under the rating criteria at 38 C.F.R. § 4.71a, DC 5271 for limitation of ankle motion.  Under DC 5271, a 10 percent rating is provided for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned for marked limited motion of the ankle.  Normal ankle dorsiflexion is 20 degrees, and normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71 (Plate II) (2017).  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of marked limited motion of the right ankle, so the criteria for an initial disability rating in excess of 10 percent under 
DC 5271 are not approximated or met for any period.  Throughout the initial rating period, the right ankle disability was manifested by limitation of dorsiflexion ranging from 5 degrees to 20 degrees (out of 20 degrees) and limitation of plantar flexion ranging from 40 degrees to 45 degrees (out of 45 degrees), including after consideration of orthopedic limiting factors (38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca).  Considered together, the Board finds that, under the facts of this case, the 15 degree loss (or less) demonstrated on right ankle dorsiflexion, and the 5 degree loss (or less) demonstrated on right ankle plantar flexion amounts to no more than moderate limitation of right ankle motion, which is consistent with a 10 percent schedular rating; therefore, a higher initial rating under DC 5271 is not warranted for any period.   

The Board notes that no higher or separate schedular rating is warranted under any of the other diagnostic codes pertaining to the ankle.  The evidence shows that the right ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either DC 5270 for ankle ankylosis or DC 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the right ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted.  38 C.F.R. 
§ 4.71a.

Initial Rating Analysis for TBI

TBI residuals have been rated at 0 percent from January 3, 2007 to May 11, 2017, and at 10 percent thereafter, under the former rating criteria at 38 C.F.R. § 4.124a, DC 8045, for residuals of TBI.  The criteria for rating a TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5).  Note (5) to § 4.124a reads that a veteran may request review under the new regulations, and a rating under the revised criteria will not have an effective date prior to October 23, 2008.  In this case, the Veteran has not requested that the TBI residuals be rated under the revised rating criteria; therefore, the Board will evaluate the TBI residuals appeal under the former rating criteria for TBI residuals in effect prior to October 23, 2008.   

The rating criteria in effect prior to October 23, 2008 provide that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).

Rating Period from January 3, 2007 to May 11, 2017

After review of all the lay and medical evidence of record, the Board finds that the criteria for an initial, compensable rating for TBI residuals are not met or approximated at any time during the period from January 3, 2007 to May 11, 2017.  At the December 2007 VA examinations, the VA examiner identified perforation of ear drums, brain concussion, and multiple healed lacerations of the skin as current residuals of the in-service TBI.  The December 2007 VA examiner wrote that the Veteran had no complaints, reported that he was doing well in school, and demonstrated normal gait and posture, good memory with no aphasia, normal deep tendon reflexes, normal mouth and throat, normal gross reflexes and flexion and extension of the bilateral extremities, grossly intact cranial nerves II through XII, and signs of posttraumatic stress disorder; therefore, with the exception of signs of posttraumatic stress disorder (PTSD) and multiple healed scars, the TBI residuals were shown to be essentially asymptomatic.  Treatment records relevant to this portion of the rating period show no contradictory findings.  

As explained below, symptoms related to PTSD are already contemplated in separate ratings for service-connected PTSD, and the scar residuals associated with the TBI are asymptomatic.  In consideration thereof, the Board finds that the criteria for an initial, compensable rating under the former DC 8045 are not met or approximated for any portion of the rating period.  

Rating Period from May 11, 2017

After review of all the lay and medical evidence of record, the Board finds that the criteria for an initial disability rating in excess of 10 percent for TBI residuals are not met or approximated for any portion of the rating period from May 11, 2017.  At the May 2017 VA examination, the VA examiner noted a complaint of mild memory loss such as having difficulty following a conversation, recalling recent conversations, remembering the names of new acquaintances, or finding words, or often misplacing items, attention, concentration or executive functions, but without objective evidence on testing; three or more subjective symptoms (i.e., constant tinnitus with insomnia and fatigue) that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships; and one or more neurobehavioral effects (irritability with apathy, decreased motivation, and decreased empathy) that frequently interfere with workplace interaction, social interact, or both but do not preclude them.  

The purely subjective symptom of mild memory loss without objective evidence of testing, which is not shown to be contemplated in the disability rating for any another service-connected disability, is consistent with, and amounts to, no more than a 10 percent schedular rating for rating brain disease due to trauma pursuant to former Diagnostic Code 8045 and 9304.  As stated above, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).  In this case, multi-infarct dementia associated with brain trauma is not demonstrated.  The governing criteria provided that, absent a diagnosis of multi-infarct dementia associated with brain trauma, purely subjective complaints - such as subjective mild memory loss in the instant case - symptomatic of the brain trauma warrant no more than the 10 percent rating assigned.  

The other subjective symptoms of constant tinnitus (i.e., tinnitus) and insomnia and fatigue (i.e., sleep impairment) that mildly interfere with work, instrumental activities of daily living, or work, family or other close relationships are contemplated in the separate ratings assigned for tinnitus (10 percent) and PTSD (30 percent), as discussed further below.  The subjective symptoms of irritability and decreased motivation and decreased empathy, which are part of the PTSD symptoms of irritability and increased emotionality, are also contemplated in the separate schedular rating for PTSD (30 percent) for that portion of the initial rating period. 

Other TBI Residuals

The Veteran is in receipt of a separate 10 percent schedular rating under DC 6260 for tinnitus, as well as a separate noncompensable (0 percent) rating under DC 6211 for bilateral tympanic membrane perforation as a residual of the TBI for the entire initial rating period, including from January 3, 2007 to May 11, 2017.  Because tinnitus symptoms (ringing in the ears) and tympanic membrane perforation residuals were specifically considered when assigning the disability ratings for those disabilities, and the symptoms have already been contemplated by the separate 10 percent ratings under DC 6260 and DC 6211, the symptoms and/or residuals may not be considered again in rating TBI residuals under DC 8045.  
38 C.F.R. § 4.14.  

Also, the Veteran is in receipt of a separate 10 percent schedular rating under 
DC 9411 for PTSD from January 3, 2007 to June 3, 2009, and a 30 percent rating thereafter, for the entire initial rating period, including from January 3, 2007 to May 11, 2017.  Because PTSD symptoms of sleep impairment, social isolation, intrusive thoughts, exaggerated startle response, hypervigilence, irritability, and persistent symptoms of increased arousal, mildly impaired concentration and attention, moderately anxious mood, and some difficulty in social functioning but generally functioning well were specifically considered when assigning the 10 percent schedular rating from January 3, 2007 to June 3, 2009, and the symptoms have already been contemplated by the separate 10 percent rating under DC 9411, the same symptoms may not be considered in rating TBI residuals under DC 8045.  
38 C.F.R. § 4.14.  

Because PTSD symptoms of sleep impairment, social isolation, intrusive thoughts, exaggerated startle response, hypervigilence, irritability, and persistent symptoms of increased arousal, mildly impaired concentration and attention, euthymic mood, panic attacks occurring once every couple of months, increased emotionality and social discomfort, and occasional interference with the ability to perform occupational tasks but generally able to function were specifically considered when assigning the 30 percent schedular rating from June 3, 2009, forward, and the symptoms have already been contemplated by the separate 30 percent rating under DC 9411 for that portion of the rating period, the same symptoms may not be considered in rating TBI residuals under DC 8045.  38 C.F.R. § 4.14.  

No compensable scar residuals from the in-service TBI blast have been identified so as to warrant any separate compensable ratings for any portion of the initial rating period.  38  U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under DC 5271.  The schedular rating criteria contemplate the impairments and symptoms associated with the ankle disability.  The service-connected right ankle disability has been manifested by intermittent symptoms of pain, weakness, swelling, and effusion, and moderate loss of right ankle motion.  The 10 percent schedular rating for moderate limitation of ankle motion contemplates such symptomatology and the resultant functional impairment (e.g., reported limitations of difficulty with prolonged standing, running, and climbing stairs, which is part of, like, and analogous to moderate limitation of ankle motion).  The functional effects of pain, weakness, swelling, and effusion have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  The reported symptom of a feeling of instability and the regular use of an ankle brace are like, part of, or analogous to the symptom weakness of the right ankle, and are contemplated in the 10 percent schedular rating for the right ankle disability; therefore, because the right ankle symptomatology and associated functional impairment are fully contemplated by the 10 percent schedular rating criteria, the schedular criteria are adequate to rate the right ankle disability, and no referral for extraschedular consideration is required.  38 C.F.R. § 3.321.

The Board does not find any functional impairment or symptoms that are not already encompassed by the 0 percent schedular rating under the former DC 8045 from January 3, 2007 to May 11, 2017, and the 10 percent schedular rating under the former DC 9304.  The schedular rating criteria contemplate the impairments and symptoms associated with the TBI residuals.  For the period from January 3, 2007 to May 11, 2017, the TBI residuals were essentially asymptomatic, so the symptoms and functional impairment are contemplated in the noncompensable rating under the former DC 8045 with the exception of PTSD symptoms and tinnitus, which are contemplated in the separate schedular ratings for those service-connected disabilities.  From May 11, 2017, the TBI residuals were manifested by the purely subjective symptom of mild memory loss without evidence on objective testing so the symptoms and functional impairment are contemplated in the 10 percent schedular rating under the former DC 9304; therefore, because the TBI residuals symptomatology and associated functional impairment are fully contemplated by the schedular rating criteria, the schedular rating criteria are adequate to rate the TBI residuals, and no referral for extraschedular consideration is required.  38 C.F.R. § 3.321.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating in excess of 10 percent for service-connected chronic right ankle strain is denied.

An initial disability rating in excess of 0 percent for service-connected TBI residuals from January 3, 2007 to May 11, 2017, and in excess of 10 percent thereafter, is denied.


REMAND

Initial Rating for Right Knee Disability

In March 2017, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for the right knee disability, in pertinent part, for a new VA examination that included joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing situations.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In an attempt to comply with the Board's remand directives, the AOJ provided the May 2017 VA examination; however, the VA examination is unclear as to whether there was pain objectively noted on examination during range of motion testing.  The May 2017 VA examination report shows the Veteran's history or reports of pain with motion and in weight bearing, and the VA examiner's notations of limitation of motion in flexion and extension, but it is unclear if the VA examiner objectively noted pain on motion testing of the right knee at the examination, or whether the limitations of flexion and extension due to pain were assessments based only on the Veteran's reports or history that motion or use of the right knee caused pain.  In consideration thereof, a remand for to clarify the VA examination report is needed.

Accordingly, the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee disability is REMANDED for the following action:

1.  Contact the VA examiner who conducted the May 2017 VA examination and request the examiner to specify whether a) pain on right knee range of motion was noted during flexion and extension and, if so, at what degree during range of motion testing was the knee pain noted, or b) whether the notations of knee pain on flexion and extension in the May 2017 report refer only to the Veteran's reports of knee pain with motion or use.     

2.  Thereafter, readjudicate the remanded initial rating appeal for the service-connected right knee disability.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


